       Case
         Case
            1:19-cv-10078-VEC-KNF
               1:19-cv-10078-VEC Document
                                   Document
                                          46 47Filed
                                                  Filed
                                                     04/09/21
                                                        04/12/21Page
                                                                  Page
                                                                     1 of
                                                                        11of 8

                                                                USDC SDNY
                                                                DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC #:
                                                                DATE FILED: 4/12/2021



                                                               MEMO ENDORSED
VALENTINA VELEVA,
on behalf of herself and
FLSA Collective Plaintiffs,

               Plaintiff,                                     Case No.: 1:19-cv-10078

                                                              MOTION TO WITHDRAW AS
                                                              COUNSEL
       v.

TAMBURI TRATTORIA LTD.,
and FABIO CAMARDI,

               Defendants.



       PLEASE TAKE NOTICE that upon the accompanying Affidavit of Anne Seelig, Esq.,

partner for Lee Litigation Group, PLLC, Plaintiff’s counsel seeks an Order pursuant to Local Civil

Rule 1.4, granting leave for this firm to withdraw as attorney of record for Plaintiff in this matter.



Dated: April 9, 2021
         New York, New York
                                                       LEE LITIGATION GROUP, PLLC

                                               By:     /s/ Anne Seelig
                                                       Anne Seelig, Esq.
                                                       148 W. 24th Street, 8th Floor
                                                       New York, NY 10011
                                                       Tel.: 212-661-1008
                                                       Fax: 212-465-1181
                                                       Attorneys for Plaintiffs
Case
 Case1:19-cv-10078-VEC-KNF
       1:19-cv-10078-VEC Document
                            Document
                                  46-147 Filed
                                          Filed04/09/21
                                                04/12/21 Page
                                                          Page1 2ofof3 8




                        EXHIBIT A
      Case
       Case1:19-cv-10078-VEC-KNF
             1:19-cv-10078-VEC Document
                                  Document
                                        46-147 Filed
                                                Filed04/09/21
                                                      04/12/21 Page
                                                                Page2 3ofof3 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VALENTINA VELEVA,
on behalf of herself and
FLSA Collective Plaintiffs,

              Plaintiff,                                     Case No.: 1:19-cv-10078


       v.

TAMBURI TRATTORIA LTD.,
and FABIO CAMARDI,

              Defendants.



                               AFFIDAVIT OF ANNE SEELIG
       I, Anne Seelig, under penalty of perjury, affirm as follows:

   1. This Affidavit is being submitted in support of this firm’s motion seeking an Order granting

       leave for this firm to withdraw as attorney of record in this case.

   2. I am a partner of Lee Litigation Group, PLLC (“LLG”), which represents VALENTINA

       VELEVA (“Plaintiff”) in this matter.

   3. On March 25, 2021, Plaintiff informed us that it is her intent to terminate the attorney-

       client relationship with LLG in this matter.

   4. Effective March 25, 2021, LLG has been terminated as counsel to Plaintiff in this matter.

       LLG waives its right to assert a lien on the file.

   5. I therefore respectfully request that LLG be relieved as attorney of record for Plaintiff.




Dated: April 9, 2021
Case
 Case1:19-cv-10078-VEC-KNF
       1:19-cv-10078-VEC Document
                            Document
                                  46-147 Filed
                                          Filed04/09/21
                                                04/12/21 Page
                                                          Page3 4ofof3 8




                                By:    /s/ Anne Seelig, Esq.
                                Anne Seelig (AS 3976)

                                LEE LITIGATION GROUP, PLLC
                                148 West 24th Street, 8th Floor
                                New York, NY 10011
                                Tel: (212) 661-1008
                                Fax: (212) 465-1181
                                Email: anne@leelitigation.com
                                Attorneys for Plaintiff
Case
 Case1:19-cv-10078-VEC-KNF
       1:19-cv-10078-VEC Document
                            Document
                                  46-247 Filed
                                          Filed04/09/21
                                                04/12/21 Page
                                                          Page1 5ofof2 8




                         EXHIBIT B
      Case
       Case1:19-cv-10078-VEC-KNF
             1:19-cv-10078-VEC Document
                                  Document
                                        46-247 Filed
                                                Filed04/09/21
                                                      04/12/21 Page
                                                                Page2 6ofof2 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VALENTINA VELEVA,
on behalf of herself and
FLSA Collective Plaintiffs,

              Plaintiff,                                    Case No.: 1:19-cv-10078

              v.

TAMBURI TRATTORIA LTD.,
and FABIO CAMARDI,

              Defendants.



                               CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2021, I caused (1) Motion to Withdraw as Counsel; and (2)

Affidavit of Anne Seelig to be served via Electronic Mail upon Plaintiff VALENTINA VELEVA.



                                                    Respectfully Submitted,
                                                            /s/ Anne Seelig
                                                            Anne Seelig, Esq.
                 Case 1:19-cv-10078-VEC-KNF Document 47 Filed 04/12/21 Page 7 of 8


 No later than April 14, 2021, Plaintiff's counsel is directed to provide the Court with Plaintiff's email address and
 certify that the email address to which she emailed the Motion to Withdraw has been used to communicate with
 Plaintiff in the past. Plaintiff's counsel must also certify that she did not receive a bounce back indicating that the
 email address was not functional.

 No later than April 23, 2021, Plaintiff is directed to inform the Court: (i) whether she objects to Ms. Seelig being
 relieved as counsel and (ii) whether she wants to proceed with the litigation either with a new attorney or
 representing herself. Information about the pro se clinic is attached to this order. If the Court does not receive any
 response from Ms. Veleva by April 23, 2021, it will relieve Ms. Seelig and dismiss this case for failure to prosecute.
 Ms. Veleva may respond by email (to CaproniNYSDchambers@nysd.uscourts.gov) or by mail (to Hon. Valerie
 Caproni; 40 Foley Square; New York, NY 10007).

 No later than April 14, 2021, Plaintiff's counsel is directed to serve this order on Plaintiff and post proof of service.


SO ORDERED.


                                      4/12/2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
        Case 1:19-cv-10078-VEC-KNF Document 47 Filed 04/12/21 Page 8 of 8




  Notice For
Pro Se Litigants
As a public health precaution, the New York
Legal Assistance Group’s Legal Clinic for Pro Se
Litigants has temporarily suspended all in-
person client meetings as of Tuesday, March 17,
2020.



Limited scope legal assistance will continue to
be provided, but only by appointment and only
over the phone. During this time, we cannot
assist walk-in visitors to the clinic.



If you need the assistance of the clinic, please
call 212-659-6190 and leave a message,
including your telephone number, and someone
will get back to you as soon as possible. If you do
not leave a message with your telephone
number, we cannot call you back.



Please be patient because our responses to your
messages may be delayed while we transition to
phone appointments.
